DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the foreign references have not been considered because copies have not been provided.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112 (f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) calculating transition impedances related to the electrodes and the biological object using linear equations and based on predefined assumptions regarding one or more relationships between impedances that form the transition impedances, which constitutes an abstract idea of a mathematical concept as well as a mental concept – concepts able to be performed in the human mind. This judicial exception is not integrated into a practical application because there are no limitations that indicate improvements to the functioning of a computer or to the technology/technical field; effecting a particular treatment or prophylaxis for a disease/condition; applying the judicial exception with a particular machine; effecting a transformation or reduction of a particular article to a different state/thing; applying the judicial exception in a meaningful way beyond generally linking to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the arrays of electrodes being placed on the biological object and performing session of measurements comprising imposing an alternating electrical current between pairs of said electrodes and obtaining voltage signals representative of a voltage drop thereon constitute conventional, routine, and well-understood data collection steps/structure and do not amount to significantly more.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Organ et al (US Pub No. 20040243018).
Organ et al disclose a system for monitoring an internal electrical impedance of a biological object, comprising: 
a plurality of electrodes 102, 104, best seen in Figure 1-2 (0041-0049), current source 110, best seen in Figure 1 (0008, 0045-0048, 0060, 0068-0071), and 
a voltage measurement unit (0008, 0023, 0064, 0068-0071) connected to an analog multiplexer 160 operable for alternately (0012) connecting said current source and said voltage measurement unit to form predetermined sets of said electrodes, best seen in Figure 5 (0064-0071),
a control unit with data processing utility 400 for calculating transition impedances related to the electrodes and the biological object using linear equations – i.e. V=IR is a linear equation (0022) – and based on predefined assumptions regarding one or more relationships between impedances that form the transition impedances, best seen in Figure 5 (0064-0071).  It is noted that the claims do not specify what assumptions are used nor their relationship between the impedances and as such, a skilled artisan would broadly interpret all mathematical calculations of impedances as forming some sort of relationship using some predefined assumptions, i.e. formulas.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charach et al (Preventative Treatment of Alveolar Pulmonary Edema of Cardiogenic Origin, 2012) in view of Rabinovich et al (US Pat No. 5749369).
Charach et al disclose a method for multi-electrode monitoring of an internal electrical impedance, e.g. ITI, of a biological object, comprising the steps of: 
placing two arrays (1-3 and 4-6) of electrodes on opposite sides of the biological object, best seen in Figure 2, wherein each of said two arrays comprise at least two spaced apart electrodes, best seen in Figure 2; 
performing session of measurements comprising imposing an electrical current between pairs of said electrodes, i.e. between electrodes 1 and 2, 2 and 3, 1 and 3, 4 and 5, 5 and 6, 4 and 6, and 2 and 4 (pg. 323, section 2.3) and obtaining voltage signals representative of a voltage drop thereon, wherein all impedance measurements necessarily require and electrical current and measurement of voltage drop (pg. 322-323, section 2.3); and 
calculating transition impedances, i.e. ITI, related to the electrodes and the biological object using linear equations, e.g. V=IR, and based on predefined assumptions regarding one or more relationships between impedances that form the transition impedances (pg.322-323, section 2.3).  It is noted that the claims do not specify what assumptions are used nor their relationship between the impedances and as such, a skilled artisan would broadly interpret all mathematical calculations of impedances as forming some sort of relationship using some predefined assumptions, i.e. formulas.
However, Charach et al do not expressly disclose an alternating electrical current is used.  Rabinovich et al teach that it is well known in the art to calculate an analogous internal electrical thoracic impedance using an alternating electrical current to measure voltage drop (Col.1: 17-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Charach et al such that the electrical current is alternating as taught by Rabinovich et al as an effective manner of determining the desired internal electrical impedance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791